Citation Nr: 1412149	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Prior to April 18, 2012, and from July 1, 2012, to July 25, 2012, entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).  

2.  On and after July 26, 2012, entitlement to an increased rating for PTSD, evaluated as 50 percent disabling.  

4.  Entitlement to an initial compensable rating for hearing loss disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969, including service in Vietnam for which he received decorations including the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO granted service connection for PTSD, evaluated as 30 percent disabling, tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as 0 percent disabling.  In September 2012 the RO assigned a temporary evaluation of 100 percent for PTSD effective April 18, 2012, through June 30, 2012, because of hospitalization over 21 days.  38 C.F.R. § 4.29.  That rating is not disturbed by the Board's decision.  In November 2012, the RO assigned a rating of 50 percent disabling for PTSD effective July 26, 2012.  

In August 2013, after the Veteran's claims file was received by the Board, the Veteran submitted additional evidence, a June 2012 discharge summary, to the Board.  Although this exact document does not appear to have been reviewed by the RO prior to its November 2012 supplemental statement of the case and was not accompanied by a waiver of initial RO consideration of this evidence, the document does not contain any information that was not already shown by the evidence (VA treatment records) in the claims file and reviewed by the RO.  As the evidence is duplicative of evidence already of record, it is not pertinent to the appeal, and a remand for initial RO review of this evidence is not required.  38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to an initial rating in excess of 10 percent disabling for tinnitus and entitlement to an initial compensable rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has resulted in no more than occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, neglect of personal hygiene, and difficulty adapting to stressful circumstances.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in January 2009.  Although that letter did not address the evidence needed to establish entitlement to TDIU, the Board grants TDIU and therefore any failure to properly notify the Veteran regarding TDIU was harmless.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Although it appears, as the RO recognized, that the STRs of record may not be complete, because service connection has already been granted and the focus on appeal is the current status of the Veteran's disability, additional attempts to obtain STRs are not necessary at this time, and the Veteran will not be prejudiced by a decision being made on the current record.  

VA provided relevant examinations in April 2009 and July 2012.  The examinations are adequate; the examiners reviewed the claims file, considered the history provided by the Veteran, and provided sufficiently detailed descriptions of the Veteran's disability.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  


II.  Merits

The Veteran contends that he is entitled to higher disability ratings for his PTSD.

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, as explained below, with the exception of the temporary 100 percent rating mentioned in the introduction, a uniform 70 percent rating for the Veteran's PTSD is appropriate.  

Where it is not possible to evaluate the effects of a service-connected and a non-service connected disability separately, VA must apply the benefit of the doubt doctrine and attribute the inseparable effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the July 2012 examiner diagnosed the Veteran with PTSD and depressive disorder not otherwise specified and explained that the Veteran's symptoms of depression are secondary to his PTSD and essentially part of the same psychological process.  Accordingly, the Board considers all of the Veteran's psychological symptoms to be due to his service-connected condition.  

The criteria for evaluating disability due to service-connected mental disorders, including PTSD, is specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (the DSM-IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness. Higher scores correspond to better functioning of the individual.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Id.  

The AOJ has assigned a staged rating.  An initial 30 percent evaluation, a temporary total rating, a return to the 30 percent rating and a mere few days later a 50 percent rating.  The Board finds it unlikely that the Veteran became worse a mere few days after a period of hospitalization.  Regardless, we are not convinced that there has been a material change in the disability and a uniform evaluation is warranted, other than for the period of the temporary total rating. 

The preponderance of the evidence shows that disability due to the Veteran's PTSD approximates the criteria for a 70 percent disability rating but no higher.

With only one exception (a December 2008 VA treatment record showing a GAF score of 65), the Veteran has consistently been assigned GAF scores between 45 and 50, indicating serious symptoms and impairment in functioning.  See, e.g., VA treatment records from January through May 2009, April and December 2010, May and September 2011, and April and September 2012; April 2009 and July 2012 VA examination reports.  The Veteran has experienced suicidal ideation periodically throughout the appeal period and has one prior attempt more than 20 years ago.  See VA treatment records from January through March and November 2009 and April through June 2012; July 2012 VA examination report.  More recently the Veteran has neglected his personal appearance and hygiene, showering less frequently than in the past.  See May 2011 VA treatment record; July 2012 VA examination report.  As discussed by his former employer in an August 2010 statement, the Veteran also has difficulty adapting to stressful circumstances.  

These and the Veteran's other symptoms, including chronic sleep impairment, result in occupational and social impairment with deficiencies in most areas, including work, family relations, and mood.  The Veteran's ability to handle stress and complete his work decreased steadily over time to the point where he eventually stopped working.  See August 2010 employer statement; July 2012 VA examination report.  The Veteran has difficulty with family relations, including difficulty communicating with his wife and not getting along with one of his sons.  See April through June 2012 VA treatment records; July 2012 VA examination report.  The Veteran's mood has been described as anxious, agitated, dysphoric, low, and depressed, and the July 2012 VA examination report identifies depressed mood and disturbances of motivation and mood as symptoms of the Veteran's PTSD.  See, e.g., VA treatment records from December 2008; January, February, and November 2009; December 2010; and September 2012.  Accordingly, a rating of 70 percent disabling for the Veteran's PTSD is warranted.  38 C.F.R. § 4.130.  

The Veteran's symptoms do not approximate the criteria for a 100 percent rating.  The Veteran does not suffer from total social impairment as he has been married for over 40 years, gets along "quite well" with one of his sons, and talks regularly to his former employer.  See July 2012 VA examination report.  Additionally, the Veteran's symptoms are not of the same kind or severity as those listed as examples in the 100 percent criteria.  He does not suffer from symptoms such as gross impairment in thought processes or communication or persistent delusions or hallucinations.  See, e.g., April 2009 and July 2012 VA examination reports.  The Veteran does not pose a persistent danger of hurting himself or others.  See February and March 2009 VA treatment records (describing the Veteran as not committable).  Although the Veteran sometimes neglects his personal hygiene, there is no indication of an inability to perform activities of daily living, and the July 2012 examiner reported that grooming and hygiene were in the average range.  VA treatment records show that the Veteran is oriented to time and place and does not suffer from severe memory loss (e.g., forgetting names of close relatives, own occupation, or own name).  See, e.g., May 2011 and April 2012 VA treatment records.   

With respect to an extraschedular rating, the applicable rating criteria fully contemplate the manifestation of the Veteran's PTSD, namely occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation and difficulty adapting to stressful circumstances.  38 C.F.R. § 3.321 (2013).  Notably, the symptoms listed in the rating criteria are only examples, and the Board has considered symptoms similar in kind and severity, including sleep impairment due to nightmares.  See 38 C.F.R. § 4.130.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to a rating of 70 percent evaluation for PTSD is granted (subject to the temporary total rating), subject to controlling regulations governing the payment of monetary awards.  


REMAND

In May 2009, the RO issued a rating decision granting service connection for PTSD, evaluated as 30 percent disabling, tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as 0 percent disabling.  The Veteran filed a timely notice of disagreement (NOD) in December 2009 in which he informed the RO that he wanted to appeal the May 2009 rating decision.  The Veteran did not limit the scope of the NOD and the AOJ did not seek clarification.

The Veteran did not indicate that he did not desire to appeal his evaluations for tinnitus and hearing loss.  See 38 C.F.R. § 20.201 (2013).  Neither the physical nor Virtual VA claims file reflects that a statement of the case (SOC) has been issued by the RO as to the Veteran's ratings for tinnitus and hearing loss.  However, in the form 9, he did limit the issue to the hearing loss disability.  Therefore, the hearing loss claim must be remanded to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The record raises the issue of TDIU.  The AOJ must develop and address the issue.

Accordingly, the claims for entitlement to a compensable rating for hearing loss disability and TDIU are REMANDED for the following action:

1.  Develop the issue of TDIU.


2.  Issue an SOC, which addresses the issue of entitlement to a compensable rating for hearing loss disability.  If the issue of TDIU is not granted, include the issue of TDIU in the SOC.

3.  The Veteran and his representative are reminded that in order to perfect the appeal of a new issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the SOC.  38 C.F.R. § 20.202 (2013).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


